 

Exhibit 10.3

 

 INCENTIVE STOCK OPTION AGREEMENT

 

INSPIREMD, INC.

2013 LONG-TERM INCENTIVE PLAN

 

1.             Grant of Option. Pursuant to the InspireMD, Inc. 2013 Long-Term
Incentive Plan (the “Plan”) for key Employees, key Contractors, and Outside
Directors of InspireMD, Inc., a Delaware corporation (the “Company”), the
Company grants to

 

_____James J. Barry PhD_____

(the “Participant”)

 

who is an Employee of the Company, an option (the “Option” or “Stock Option”) to
purchase a total of one hundred fourteen thousand nine hundred forty-two
(114,942) full shares of Common Stock of the Company (the “Optioned Shares”) at
an “Option Price” equal to $2.61 per share (being the Fair Market Value per
share of the Common Stock on the Date of Grant or 110% of such Fair Market
Value, in the case of a ten percent (10%) or more stockholder as provided in
Section 422 of the Code), in the amounts, during the periods and upon the terms
and conditions set forth in this Incentive Stock Option Agreement (this
“Agreement”).

 

The “Date of Grant” of this Stock Option is July 14, 2014. The “Option Period”
shall commence on the Date of Grant and shall expire on the date immediately
preceding the tenth (10th) anniversary of the Date of Grant (or the date
immediately preceding the fifth (5th) anniversary of the Date of Grant, in the
case of a ten percent (10%) or more stockholder as provided in Section 422 of
the Code) unless terminated earlier in accordance with Section 4 below. The
Stock Option is intended to be an Incentive Stock Option.

 

2.             Subject to Plan. The Stock Option and its exercise are subject to
the terms and conditions of the Plan, and the terms of the Plan shall control to
the extent not otherwise inconsistent with the provisions of this Agreement. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. The Stock Option is subject to any rules
promulgated pursuant to the Plan by the Board or the Committee and communicated
to the Participant in writing.

 

3.             Vesting; Time of Exercise. Except as specifically provided in
this Agreement and subject to certain restrictions and conditions set forth in
the Plan, the Optioned Shares shall be vested and the Stock Option shall be
exercisable as follows:

 

a.           Over a three (3)-year vesting period commencing on the Date of
Grant:

 

i.            One third (1/3) of the total Optioned Shares shall vest and that
portion of the Stock Option shall become exercisable on the first anniversary of
the Date of Grant, provided the Participant has continuously been employed by
the Company through that date.

 

ii.         An additional one third (1/3) of the total Optioned Shares shall
vest and that portion of the Stock Option shall become exercisable on the second
anniversary of the Date of Grant, provided the Participant has continuously been
employed by the Company through that date.

 

 

 

 

iii.         The remaining one third (1/3) of the total Optioned Shares shall
vest and that portion of the Stock Option shall become exercisable on the third
anniversary of the Date of Grant, provided the Participant has continuously been
employed by the Company through that date.

 

b.           Notwithstanding the foregoing and subject to Section 3(c) below,
upon (A) the Participant’s death, or (B) the Termination Date (as defined below)
if the Participant’s termination of employment is due to (1) his Disability (as
defined below), (2) a termination by the Company without Cause (as defined
below), or (3) a termination by the Participant for Good Reason (as defined
below), fifty percent (50%) of the total Optioned Shares not previously vested
shall thereupon immediately become fully vested and exercisable

 

c.           Notwithstanding the foregoing, in the event that a Change in
Control (as defined below) occurs and during the Change in Control Period (as
defined below) (A) the Participant terminates his employment for Good Reason, or
(B) the Company terminates the Participant’s employment without Cause, then upon
the Termination Date, one hundred percent (100%) of the total Optioned Shares
not previously vested shall thereupon immediately become fully vested and
exercisable.

 

d.           For purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

i.            “Cause” shall have the meaning set forth in the Employment
Agreement, by and between the Company and the Participant, entered into and
effective as of July 14, 2014 (the “Employment Agreement”).

 

ii.         “Change in Control” shall have the meaning set forth in the
Employment Agreement.

 

iii.         “Change in Control Period” shall have the meaning set forth in the
Employment Agreement.



iv.         “Disability” shall have the meaning set forth in the Employment
Agreement.

 

v.           “Good Reason” shall have the meaning set forth in the Employment
Agreement.

 

vi.         “Termination Date” shall mean the date of the Participant’s
termination of employment with the Company.

 

4.             Term; Forfeiture.

 

a.           Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the Participant’s Termination Date, the Stock Option will be
terminated on that date. The unexercised portion of the Stock Option that
relates to Optioned Shares which are vested will terminate at the first of the
following to occur:

 

i.            5 p.m. on the date the Option Period terminates;

 

2

 

 

ii.         5 p.m. on the date which is eighteen (18) months following the date
of the Participant’s Termination of Service due to (A) death, (B) Disability,
(C) termination by the Participant for Good Reason, or (D) termination by the
Company without Cause;

 

iii.         immediately upon the Participant’s Termination of Service by the
Company for Cause;

 

iv.         5 p.m. on the date which is thirty (30) days following the date of
the Participant’s Termination of Service for any reason not otherwise specified
in this Section 4.a.; and

 

v.           5 p.m. on the date the Company causes any portion of the Stock
Option to be forfeited pursuant to Section 7 hereof.

 

b.           Notwithstanding anything herein to the contrary, if the Participant
is terminated for Cause, then all Optioned Shares (including vested Optioned
Shares), whether exercisable or not on the date that the Company delivers to the
Participant a termination notice, shall expire and may not be exercised, and the
shares of stock covered by the Stock Options shall revert to the Plan.

 

5.             Who May Exercise. Subject to the terms and conditions set forth
in Sections 3 and 4 above, during the lifetime of the Participant, the Stock
Option may be exercised only by the Participant, or by the Participant’s
guardian or personal or legal representative. If the Participant’s Termination
of Service is due to his death prior to the dates specified in Section 4.a.
hereof, and the Participant has not exercised the Stock Option as to the maximum
number of vested Optioned Shares as set forth in Section 3 hereof as of the date
of death, the following persons may exercise the exercisable portion of the
Stock Option on behalf of the Participant at any time prior to the earliest of
the dates specified in Section 4.a. hereof: the personal representative of his
estate, or the person who acquired the right to exercise the Stock Option by
bequest or inheritance or by reason of the death of the Participant; provided
that the Stock Option shall remain subject to the other terms of this Agreement,
the Plan, and Applicable Laws, rules, and regulations.

 

6.             No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of stock shall be issued.

 

7.             Manner of Exercise. Subject to such administrative regulations as
the Committee may from time to time adopt, the Stock Option may be exercised by
the delivery of written notice to the Committee setting forth the number of
shares of Common Stock with respect to which the Stock Option is to be
exercised, the date of exercise thereof (the “Exercise Date”) which shall be at
least three (3) days after giving such notice unless an earlier time shall have
been mutually agreed upon, and whether the Optioned Shares to be exercised will
be considered as deemed granted under an Incentive Stock Option as provided in
Section 11. On the Exercise Date, the Participant shall deliver to the Company
consideration with a value equal to the total Option Price of the shares to be
purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company; (b) if the Company, in its sole discretion,
so consents in writing, Common Stock (including Restricted Stock) owned by the
Participant on the Exercise Date, valued at its Fair Market Value on the
Exercise Date, and which the Participant has not acquired from the Company
within six (6) months prior to the Exercise Date; (c) if the Company, in its
sole discretion, so consents in writing, by delivery (including by FAX) to the
Company or its designated agent of an executed irrevocable option exercise form
together with irrevocable instructions from the Participant to a broker or
dealer, reasonably acceptable to the Company, to sell certain of the shares of
Common Stock purchased upon exercise of the Stock Option or to pledge such
shares as collateral for a loan and promptly deliver to the Company the amount
of sale or loan proceeds necessary to pay such purchase price; and/or (d) in any
other form of valid consideration that is acceptable to the Committee in its
sole discretion. In the event that shares of Restricted Stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so tendered.

 

3

 

 

Upon payment of all amounts due from the Participant, the Company shall cause
the Common Stock then being purchased to be registered in the Participant’s name
(or the person exercising the Participant’s Stock Option in the event of his
death) promptly after the Exercise Date, unless the Participant, or such other
person, requests, in writing, delivery of the certificates for the Common Stock,
as provided in Section 8.3(c) of the Plan and in accordance with the procedures
established by the Committee. The obligation of the Company to register or
deliver shares of Common Stock shall, however, be subject to the condition that
if at any time the Company shall determine in its discretion that the listing,
registration, or qualification of the Stock Option or the Common Stock upon any
securities exchange or inter-dealer quotation system or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of shares of Common Stock thereunder, then the Stock Option
may not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not reasonably acceptable to the Committee.

 

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and right to purchase such Optioned Shares may be forfeited by the
Participant.

 

8.             Nonassignability. The Stock Option is not assignable or
transferable by the Participant except by will or by the laws of descent and
distribution.

 

9.             Rights as Stockholder. The Participant will have no rights as a
stockholder with respect to any of the Optioned Shares until the issuance of a
certificate or certificates to the Participant, or the registration of such
shares in the Participant’s name, for the shares of Common Stock. The Optioned
Shares shall be subject to the terms and conditions of this Agreement. Except as
otherwise provided in Section 10 hereof, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such certificate or certificates. The Participant, by his execution of this
Agreement, agrees to execute any documents requested by the Company in
connection with the issuance of the shares of Common Stock.

 

10.           Adjustment of Number of Optioned Shares and Related Matters. The
number of shares of Common Stock covered by the Stock Option, and the Option
Prices thereof, shall be subject to adjustment in accordance with Articles 11 –
13 of the Plan.

 

11.           Incentive Stock Option. Subject to the provisions of the Plan, the
Stock Option is intended to be an Incentive Stock Option. To the extent the
number of Optioned Shares exceeds the limit set forth in Section 6.3 of the
Plan, such Optioned Shares shall be deemed granted pursuant to a Nonqualified
Stock Option. Unless otherwise indicated by the Participant in the notice of
exercise pursuant to Section 7, upon any exercise of this Stock Option, the
number of exercised Optioned Shares that shall be deemed to be exercised
pursuant to an Incentive Stock Option shall equal the total number of Optioned
Shares so exercised multiplied by a fraction, (i) the numerator of which is the
number of unexercised Optioned Shares that could then be exercised pursuant to
an Incentive Stock Option, and (ii) the denominator of which is the then total
number of unexercised Optioned Shares.

 

4

 

 

12.           Disqualifying Disposition. In the event that Common Stock acquired
upon exercise of this Stock Option is disposed of by the Participant in a
“Disqualifying Disposition,” such Participant shall notify the Company in
writing within thirty (30) days after such disposition of the date and terms of
such disposition. For purposes hereof, “Disqualifying Disposition” shall mean a
disposition of Common Stock that is acquired upon the exercise of this Stock
Option (and that is not deemed granted pursuant to a Nonqualified Stock Option
under Section 11) prior to the expiration of either two (2) years from the Date
of Grant of this Stock Option or one (1) year from the transfer of shares to the
Participant pursuant to the exercise of the Stock Option.

 

13.           Voting. The Participant, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.

 

14.           Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

15.           Participant’s Acknowledgments. The Participant acknowledges that a
copy of the Plan has been made available for his review by the Company, and
represents that he is familiar with the terms and provisions thereof, and hereby
accepts this Stock Option subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

 

16.           Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

17.           No Right to Continue Employment. Nothing herein shall be construed
to confer upon the Participant the right to continue in the employment of the
Company or to interfere with or restrict in any way the right of the Company to
discharge the Participant at any time.

 

18.           Legal Construction. In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

19.           Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

5

 

 

20.           Entire Agreement. This Agreement together with the Plan and the
Employment Agreement supersede any and all other prior understandings and
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and constitute the sole and only agreements between the
parties with respect to the said subject matter. All prior negotiations and
agreements between the parties with respect to the subject matter hereof are
merged into this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

 

21.           Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.

 

22.           Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the preceding sentence, the Company may amend
the Plan to the extent permitted by the Plan.

 

23.           Headings. The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

24.           Gender and Number. Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

25.           Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

 

a.             Notice to the Company shall be addressed and delivered as
follows:

 

InspireMD, Inc.

800 Boylston Street, 16th Floor

Boston, MA 02199

Attn: Craig Shore



b.             Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

 

6

 

 

26.           Tax Requirements. The Participant is hereby advised to consult
immediately with his own tax advisor regarding the tax consequences of this
Agreement. The Company or, if applicable, any Subsidiary (for purposes of this
Section 26, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any federal, state, local, or other
taxes required by law to be withheld in connection with this Award. The Company
may, in its sole discretion, also require the Participant receiving shares of
Common Stock issued under the Plan to pay the Company the amount of any taxes
that the Company is required to withhold in connection with the Participant’s
income arising with respect to this Award. Such payments shall be required to be
made when requested by the Company and may be required to be made prior to the
registration or delivery of any certificate representing shares of Common Stock.
Such payment may be made by (i) the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under (iii)
below) the required tax withholding obligations of the Company; (ii) if the
Company, in its sole discretion, so consents in writing, the actual delivery by
the exercising Participant to the Company of shares of Common Stock that the
Participant has not acquired from the Company within six (6) months prior to the
date of exercise, which shares so delivered have an aggregate Fair Market Value
that equals or exceeds (to avoid the issuance of fractional shares under (iii)
below) the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Stock Option, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii). The Company may, in its sole discretion, withhold any such taxes from any
other cash remuneration otherwise paid by the Company to the Participant.

 

* * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

7

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

  THE COMPANY:       INSPIREMD, INC.

 

  By: /s/ Craig Shore   Name: Craig Shore   Title: Chief Financial Officer

 

  THE PARTICIPANT:       /s/ James J. Barry, Ph.D.   Signature       Name: James
J. Barry, Ph.D.   Address:        

 

8

 